Citation Nr: 0333197	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).

The Board notes that in his July 2001 written statement, the 
veteran reported experiencing ringing in his ears during 
service and at the present time.  To the extent that this 
amounts to an informal claim for service connection for 
tinnitus, this matter is referred to the RO for appropriate 
action.  



REMAND

The veteran asserts that he currently suffers from PTSD as a 
result of his experiences in Vietnam.  The Board notes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  Pursuant to the VCAA, VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  In the instant action, the veteran's 
claim was filed after the date of enactment; therefore, the 
VCAA is applicable.

The veteran has provided little detail as to alleged 
stressors; however, he did state that he was at Fire Base 
"Mase" when it came under fire and several soldiers were 
killed.  He also reported being at Fire Base Sabre.  A review 
of the veteran's service personnel records demonstrates that 
he was in Vietnam from approximately late September 1971 to 
April 1972.  From approximately the beginning of February 
1972 through April 1972, the veteran was treated for drug 
abuse.  The veteran stated in July 2001 that he started using 
drugs after his stressful encounters while on repelling 
missions.  Thus, it is likely that the alleged incidents 
would have occurred between October 1971 and the end of 
January 1972.  Furthermore, the veteran's service personnel 
records identify the veteran's unit assignment(s) and 
demonstrate his participation in the "15th Unnamed Campaign 
July 1971" authorized in December 1971.  Although certainly 
not specific and detailed information, the Board concludes 
that the aforementioned information is sufficient to warrant 
a referral of the veteran's statements and personnel records 
to the National Personnel Records Center (NPRC) and the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) for a search of any morning reports and/or 
unit histories that might verify or corroborate the veteran's 
allegations.  

The Board notes that the veteran has also submitted a copy of 
a VA psychiatric note dated in March 2001, reflecting an 
impression of symptoms consistent with a diagnosis of PTSD.  
In his notice of disagreement, the veteran reported that he 
was currently receiving treatment for his condition at a VA 
medical facility.  The record contains some VA treatment 
records, but it is not clear whether all records identified 
by the veteran have been requested and associated with the 
claims folder.  

In light of VA's duty to assist the veteran, a remand of this 
claim is necessary to ensure full compliance with the VCAA.  
Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided in July 2001, a full year is 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
provided an opportunity to submit a 
detailed and specific statement of his 
alleged stressors during his service in 
Vietnam.  He should be notified of the 
importance of providing dates, locations, 
unit assignments, and names.  Any 
pertinent information submitted by the 
veteran within a reasonable time, as well 
as his previous statements and service 
personnel records, should be compiled and 
submitted to the USASCRUR, NPRC, and/or 
any other appropriate location, for 
verification of the alleged stressors, as 
well as verification of any attacks 
sustained by the unit(s) to which the 
veteran was assigned in Vietnam.  It is 
especially important that the unit 
history be obtained for the 501stEngrBn 
3rdBde(SEP) 1stCavDiv(AM) from September 
1971 through April 1972 .  

2.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of the findings of the 
USASCRUR and/or NPRC regarding the 
veteran's claimed stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
fact that a veteran was stationed with a 
unit that sustained combat attacks 
strongly suggests that the veteran was, 
in fact, exposed to these attacks).

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




